Citation Nr: 0203632	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  02-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayments of widow's 
pension benefits in the amount of $38,504.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1957, and he died in April 1981.  The claimant is his widow 
who had been in receipt of widow's pension since November 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision on waiver if 
indebtedness by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, and 
which granted a partial waiver ($190) of her indebtedness.  
The remaining indebtedness is $38,504, as set forth on the 
first page of this decision, and the debtor's claim for 
waiver continues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the debtor's claim has been developed by the RO.  

2.  The debtor filed her claim for widow's pension benefits 
in October 1993, indicating that she had no income; she 
misrepresented that she had not applied for SSA benefits; and 
she was awarded VA widow's pension in January 1994.

3.  The debtor began receiving SSA benefits effective from 
November 1993 based on her own earning record, a fact which 
was later discovered by VA on its own.

4.  The debtor was notified of the award of pension benefits 
and, periodically thereafter, that the monthly award amount 
was based on having no countable income and that she must 
report immediately to the VA the receipt of income from any 
source.

5.  In May 1999, the debtor began to receive additional SSA 
benefits based on her deceased husband's earning record, a 
fact which was discovered by VA on its own.

6.  The debtor submitted inaccurate income information to VA 
and failed to report receipt of SSA benefits despite her 
knowledge that she was required to do so.

7.  An overpayment of $38,694 was created, of which $38,504 
remains unpaid.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
widow's pension benefits, in the amount of $38,504, is 
precluded by law.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.962, 1.965(b), 3.660(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the claimant has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  She 
reports no assets to speak of, and her income is not likely 
to increase significantly within the next 3 to 5 years.  
Therefore, the widow is requesting a waiver on grounds of 
financial hardship.

The debtor was born in May 1939 and is the widow of a wartime 
veteran, who died in April 1981.  She no longer has 
dependents.  This claimant was receiving widow's pension 
based on her reported low income when a debt in the amount of 
$11,394.51 was established.  Eligibility for VA pension 
benefits had been determined in January 1994, and the 
claimant was informed of the requirement to immediately 
report any and all income to VA and that the award was 
predicated on the absence of Social Security Administration 
(SSA) benefits.  

Periodically, she was routinely notified of the necessity to 
report changes in her income.  For example, in April 1999, 
the claimant was reminded of the necessity to immediately 
report any changes in her income to VA.  The following month, 
in May 1999, the claimant was awarded disabled widows 
benefits from the SSA retroactive to April 1998 based on her 
deceased husband's earning record; her first payment was in 
the amount of $4,887 with scheduled monthly SSA payments of 
$379 thereafter.  She did not inform the VA.  Nevertheless, 
in May 2000, VA learned that the claimant was receiving those 
SSA benefits.  In September 2000, VA adjusted the claimant's 
VA pension award effective from September 1, 1998, and she 
was requested to provide award letters on each type of SSA 
benefit she was receiving.  An original overpayment of 
$11,394.51 was also created. 

Shortly thereafter, the VA also learned on its own that the 
debtor had actually been receiving additional SSA benefits 
based on her own employment record effective from November 
1993 in addition to her more recently also receiving SSA 
benefits in May 1999 based on her deceased husband's record.  
An additional overpayment of $27,299.49 was thereby created.

Contrary to her asserted lack of knowledge, the widow's 
familiarity with the pension program began in 1981 when her 
husband died.  She filed a claim for death pension benefits 
at that time; it was disallowed because her income from wages 
and an insurance settlement exceeded the maximum income for a 
widow and a dependent.  Subsequently, after she was 
terminated from her job in July 1993, she promptly reapplied 
for VA benefits in October 1993, demonstrating that she knew 
that pension was based on income.  Although she reported her 
loss of a job at this point, she expressly indicated that she 
had not applied for Social Security benefits although, in 
fact, a claim had been filed and was then already pending.

The claimant argues that she was routinely provided with a 
form letter indicating that VA benefits information "is or 
is expected to be matched [with certain federal agencies such 
as SSA] to verify the accuracy of information contained in VA 
records. . . ."  Therefore, she argues that she believed 
that it was unnecessary to report the SSA payments since such 
income was thought to be already known to VA and already 
regarded as what amounts to uncountable income.  She also 
claims that on her October 1993 application she failed to 
report that she had applied for SSA benefits because she had 
been turned down previously and thought she would be 
disapproved again.  The Board is not persuaded.  Computer 
matching does not relieve a debtor from the obligations to 
accurately report all income, and the self serving excuse as 
to why she misrepresented that she had applied for SSA 
benefits in October 1993 still amounts to a falsification.  

It is also observed that in 1984 the claimant had another VA 
indebtedness in the amount of $4,484.52 (which debt was in 
fact waived).  It is noted that the claimant had submitted a 
financial status report (FSR) in February 1984 in the context 
of reconciling that particular debt.  The Board observes that 
the appellant actually reported that she was then in receipt 
of SSA monthly payments on the February 1984 FSR.  Moreover, 
she reported at that time that such benefits were to end in 
1988. 

VA's award letter of January 1994, plainly reflected that she 
was again notified that her benefits were based on zero 
income from SSA, as she had reported.  According to her 
substantive appeal received in January 2002, she was awarded 
SSA benefits a few months after the January 1994 VA award.  
Notwithstanding, it was her responsibility to contact VA, 
reporting her receipt of social security.  She did not.  If 
there were questions regarding the information in this 
letter, the widow should have asked VA for an explanation; 
she did not.  The correspondence and detailed reports 
submitted by the claimant demonstrate that she is not an 
ignorant person.

The record also demonstrates that the claimant was not 
unfamiliar with the income restriction for entitlement to 
pension.  Based on the various notices and the fact that on 
the February 1984 FSR, the record also make obvious that the 
appellant knew that she had an obligation to report SSA 
benefits.  The record also shows that the appellant 
affirmatively reported that SSA benefits were to terminate in 
1988.  The record also demonstrates that she affirmatively 
concealed that she had applied for SSA benefits on her 
application in 1993.  Had she shown she had applied for 
benefits, VA would have developed for this income at the time 
she was awarded VA pension in January 1994, and no 
overpayment or at most a minimal overpayment would have been 
created.

She was afforded additional opportunities to report her 
receipt of SSA benefits over the years but did not.  In April 
1999, she was sent another reminder letter to do so, but the 
following month she did not report receipt of a rather large 
SSA payment.  Ultimately, the VA had to discover the payment 
on its own.  Moreover, in a September 14, 2000 letter, the 
claimant was requested to provide "copies of your Social 
Security award letters of each type of SS benefits on each 
type of SS benefits and the dates you received the first SS 
check on each SS benefit."  (Emphasis added).  Yet, the 
claimant only provided a copy of the award letter associated 
with her deceased husband's employment record.  She did not 
report that she had been in receipt of other SSA benefits 
since 1994.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2001), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(2001).  A debtor exhibits lack of good faith where 
the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of the . . 
. Government."  38 C.F.R. § 1.965(b)(3).  The Board also 
notes that any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962.

In this case, she misrepresented material facts.  The 
appellant's action in reporting incorrect information to VA 
must be viewed as having been undertaken with the "intent to 
seek unfair advantage," as well as with "knowledge of the 
likely consequences," namely that the appellant would be paid 
money to which she was not entitled.  That failure to 
accurately report information also resulted in a substantial 
loss to the government.  The Board concludes the debtor's 
pattern of conduct is indicative of misrepresentation, bad 
faith and/or lack of good faith with respect to the remaining 
debt in the amount of $38,504.  Accordingly, the claim is 
precluded by law.


ORDER

The waiver of the recovery of the overpayment of $38,504 is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

